Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is in response to the application filed on 25 February 2022.
Claims 1-26 are presently pending for examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Double Patenting
2a.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-26 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-26 of prior U.S. Patent No.11,283,727. This is a statutory double patenting rejection.

Comparison of the clams between instant application and U. S. Patent No. 11,283,727 is shown below:
            
     Instant Application 17/681636 
Patent No. 11,283,727
1. A method for remediating insufficiency of input data for a machine learning system, the method comprising: generating a plurality of data vectors using data extracted from a plurality of data sources, wherein each of the plurality of data vectors comprise a plurality of data elements corresponding to a plurality of dimensions, wherein each of the plurality of dimensions is a property associated with a domain to which the plurality of data vectors belong; receiving a user input with respect to an input data context, wherein the input data context correspond to a subset of the plurality of data elements; generating an input vector based on the user input; developing the input data for the machine learning system by determining a set of matching data vectors from the plurality of data vectors based on the input vector; for the input data, determining at least one of: a number of matching data vectors in the set, or a variance among matching data vectors in the set; and determining the insufficiency of the input data based on a comparison of at least one of: the number of matching data vectors with a first pre-determined threshold, or the variance with a second pre-determined threshold; and expanding the set of matching data vectors by modifying the input vector when the input data is determined to be insufficient, wherein the input vector is modified by modifying the subset of the plurality of data elements in at least one of the plurality of dimensions.

2. The method for remediating insufficiency of input data for a machine learning system as recited in claim 1, further comprising determining at least one of the first pre-determined threshold and the second pre-determined threshold by: generating, by a machine learning model, a predicted output based on the set of matching data vectors; determining a degree of correspondence between the predicted output and a corresponding actual output; and determining at least one of the first pre-determined threshold and the second pre- determined threshold, based on the degree of correspondence.

3. The method for remediating insufficiency of input data for a machine learning system as recited in claim 1, further comprising iteratively adjusting at least one of the first pre-determined threshold and the second pre-determined threshold based on at least one or more data elements included in the modified subset of the plurality of data elements.

4. The method for remediating insufficiency of input data for a machine learning system as recited in claim 1, wherein the plurality of data sources comprises at least two of: an authenticated data source, an un-authenticated data source, and a private data source.

5. The method for remediating insufficiency of input data for a machine learning system as recited in claim 1, wherein the comparison comprises determining at least one of: the number of matching data vectors being less than the first pre-determined threshold, or the variance being less than the second pre-determined threshold.

6. The method for remediating insufficiency of input data for a machine learning system as recited in claim 1, wherein modifying the subset of the plurality of data elements in at least one of the plurality of dimensions comprises at least one of: removing one or more data elements corresponding to the at least one of the plurality of dimensions from the subset of the plurality of data elements, or modifying one or more conditions imposed on one or more data elements in the at least one of the plurality of dimensions in the subset of the plurality of data elements.

7. The method for remediating insufficiency of input data for a machine learning system as recited in claim 1, further comprising: determining a confidence score for generating a predicted vector by the machine learning system based on the input data; and determining a certainty score for generating the predicted vector by the machine learning system based on the input data.

8. The method for remediating insufficiency of input data for a machine learning system as recited in claim 7, wherein expanding the set of matching data vectors comprises iteratively modifying the input vector by modifying the subset of the plurality of data elements in at least one of the plurality of dimensions until at least one of: a sufficiency of the input data for the machine learning system is achieved, and the confidence score is above a third pre-determined threshold.

9. The method for remediating insufficiency of input data for a machine learning system as recited in claim 1, wherein the modification of the subset of the plurality of data elements in the at least one of the plurality of dimensions is effected automatically or is manually selected based on a recommendation, and wherein the automatic effecting or the recommendation is based on a number of matching data vectors the modified subset captures.

10. A patent management system for remediating insufficiency of input data for a machine learning system, the patent management system comprising: at least one processor; and at least one memory coupled with the at least one processor, wherein the at least one processor and the at least one memory having instructions are configured to: generate a plurality of data vectors using data extracted from a plurality of data sources, wherein each of the plurality of data vectors comprise a plurality of data elements corresponding to a plurality of dimensions, wherein each of the plurality of dimensions is a property associated with a domain to which the plurality of data vectors belong; receive a user input with respect to an input data context, wherein the input data context correspond to a subset of the plurality of data elements; generate an input vector based on the user input; develop the input data for the machine learning system by determining a set of matching data vectors from the plurality of data vectors based on the input vector; for the input data, determining at least one of: a number of matching data vectors in the set, or a variance among matching data vectors in the set; and determine the insufficiency of the input data based on a comparison of at least one of: the number of matching data vectors with a first pre-determined threshold, or the variance with a second pre-determined threshold; and expand the set of matching data vectors by modifying the input vector when the input data is determined to be insufficient, wherein the input vector is modified by modifying the subset of the plurality of data elements in at least one of the plurality of dimensions.

11. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 10, wherein the at least one processor and the at least one memory having instructions are further configured to: determine at least one of the first pre-determined threshold and the second pre- determined threshold by: generate. by a machine learning model, a predicted output based on the set of matching data vectors: determine a degree of correspondence between the predicted output and a corresponding actual output; and determine at least one of the first pre-determined threshold and the second pre- determined threshold, based on the degree of correspondence.

12. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 10, wherein the at least one processor and the at least one memory having instructions are further configured to iteratively adjust at least one of the first pre-determined threshold and the second pre-determined threshold based on at least one or more data elements included in the modified subset of the plurality of data elements.

13. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 10, wherein the plurality of data sources comprises at least two of: an authenticated data source, an un-authenticated data source, and a private data source.

14. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 10, wherein the comparison comprises determination of at least one of: the number of matching data vectors being less than the first pre-determined threshold, or the variance being less than the second pre-determined threshold.

15. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 10, wherein to modify the subset of the plurality of data elements in at least one of the plurality of dimensions, the at least one processor and the at least one memory having instructions are further configured to: remove one or more data elements corresponding to the at least one of the plurality of dimensions from the subset of the plurality of data elements, or modify one or more conditions imposed on one or more data elements in the at least one of the plurality of dimensions in the subset of the plurality of data elements.

16. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 10, the at least one processor and the at least one memory having instructions are further configured to: determine a confidence score for generating a predicted vector by the machine learning system based on the input data; and determine a certainty score for generating the predicted vector by the machine learning system based on the input data.

17. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 16, wherein the set of matching data vectors are expanded by iteratively modifying the input vector by modifying the subset of the plurality of data elements in at least one of the plurality of dimensions until at least one of: a sufficiency of the input data for the machine learning system is achieved, and the confidence score is above a third pre-determined threshold.

18. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 16, wherein the modification of the subset of the plurality of data elements in the at least one of the plurality of dimensions is effected automatically or is manually selected based on a recommendation, and wherein the automatic effecting or the recommendation is based on a number of matching data vectors the modified subset captures.

19. A patent management system for remediating insufficiency of input data for a machine learning system, the patent management system comprising: a vector processing server is configured to: generate a plurality of data vectors using data extracted from a plurality of data sources, wherein each of the plurality of data vectors comprise a plurality of data elements corresponding to a plurality of dimensions, wherein each of the plurality of dimensions is a property associated with a domain to which the plurality of data vectors belong; and a thin data processing server is configured to: receive a user input with respect to an input data context, wherein the input data context correspond to a subset of the plurality of data elements; generate an input vector based on the user input; develop the input data for the machine learning system by determining a set of matching data vectors from the plurality of data vectors based on the input vector; for the input data, determining at least one of: a number of matching data vectors in the set, or a variance among matching data vectors in the set; and determine the insufficiency of the input data based on a comparison of at least one of: the number of matching data vectors with a first pre-determined threshold, or the variance with a second pre-determined threshold; and expand the set of matching data vectors by modifying the input vector when the input data is determined to be insufficient, wherein the input vector is modified by modifying the subset of the plurality of data elements in at least one of the plurality of dimensions, wherein the modification of the subset of the plurality of data elements in the at least one of the plurality of dimensions is effected automatically or is manually selected based on a recommendation.

20. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 19, wherein the thin data processing server is further configured to: determine at least one of the first pre-determined threshold and the second pre- determined threshold by: generate, by a machine learning model, a predicted output based on the set of matching data vectors; determine a degree of correspondence between the predicted output and a corresponding actual output; and determine at least one of the first pre-determined threshold and the second pre- determined threshold, based on the degree of correspondence.

21. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 19, wherein the thin data processing server is further configured to iteratively adjust at least one of the first pre-determined threshold and the second pre-determined threshold based on at least one or more data elements included in the modified subset of the plurality of data elements.

22. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 19, wherein the comparison comprises determination of at least one of: the number of matching data vectors being less than the first pre-determined threshold, or the variance being less than the second pre-determined threshold.

23. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 19, wherein to modify the subset of the plurality of data elements in at least one of the plurality of dimensions, the thin data processing server is further configured to: remove one or more data elements corresponding to the at least one of the plurality of dimensions from the subset of the plurality of data elements, or modify one or more conditions imposed on one or more data elements in the at least one of the plurality of dimensions in the subset of the plurality of data elements.

24. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 19, wherein: a prediction processing server is configured to: determine a confidence score for generating a predicted vector by the machine learning system based on the input data; and determine a certainty score for generating the predicted vector by the machine learning system based on the input data.

25. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 24, wherein the set of matching data vectors are expanded by iteratively modifying the input vector by modifying the subset of the plurality of data elements in at least one of the plurality of dimensions until at least one of: a sufficiency of the input data for the machine learning system is achieved, and the confidence score is above a third pre-determined threshold.

26. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 19, wherein the automatic effecting or the recommendation is based on a number of matching data vectors the modified subset captures.
1. A method for remediating insufficiency of input data for a machine learning system, the method comprising: generating a plurality of data vectors using data extracted from a plurality of data sources, wherein each of the plurality of data vectors comprise a plurality of data elements corresponding to a plurality of dimensions, wherein each of the plurality of dimensions is a property associated with a domain to which the plurality of data vectors belong; receiving a user input with respect to an input data context, wherein the input data context correspond to a subset of the plurality of data elements; generating an input vector based on the user input; developing the input data for the machine learning system by determining a set of matching data vectors from the plurality of data vectors based on the input vector; for the input data, determining at least one of: a number of matching data vectors in the set, or a variance among matching data vectors in the set; and determining the insufficiency of the input data based on a comparison of at least one of: the number of matching data vectors with a first pre-determined threshold, or the variance with a second pre-determined threshold; and expanding the set of matching data vectors by modifying the input vector when the input data is determined to be insufficient, wherein the input vector is modified by modifying the subset of the plurality of data elements in at least one of the plurality of dimensions.

4. The method for remediating insufficiency of input data for a machine learning system as recited in claim 1, further comprising determining at least one of the first pre-determined threshold and the second pre-determined threshold by: generating, by a machine learning model, a predicted output based on the set of matching data vectors; determining a degree of correspondence between the predicted output and a corresponding actual output; and determining at least one of the first pre-determined threshold and the second pre- determined threshold, based on the degree of correspondence.

5. The method for remediating insufficiency of input data for a machine learning system as recited in claim 2, further comprising iteratively adjusting at least one of the first pre-determined threshold and the second pre-determined threshold based on at least one or more data elements included in the modified subset of the plurality of data elements.

6. The method for remediating insufficiency of input data for a machine learning system as recited in claim 1, wherein the plurality of data sources comprises at least two of: an authenticated data source, an un-authenticated data source, and a private data source.

7. The method for remediating insufficiency of input data for a machine learning system as recited in claim 1, wherein the comparison comprises determining at least one of: the number of matching data vectors being less than the first pre-determined threshold, or the variance being less than the second pre-determined threshold.

8. The method for remediating insufficiency of input data for a machine learning system as recited in claim 1, wherein modifying the subset of the plurality of data elements in at least one of the plurality of dimensions comprises at least one of: removing one or more data elements corresponding to the at least one of the plurality of dimensions from the subset of the plurality of data elements, or modifying one or more conditions imposed on one or more data elements in the at least one of the plurality of dimensions in the subset of the plurality of data elements.

2. The method for remediating insufficiency of input data for a machine learning system as recited in claim 1, further comprising: determining a confidence score for generating a predicted vector by the machine learning system based on the input data; and determining a certainty score for generating the predicted vector by the machine learning system based on the input data.

3. The method for remediating insufficiency of input data for a machine learning system as recited in claim 7, wherein expanding the set of matching data vectors comprises iteratively modifying the input vector by modifying the subset of the plurality of data elements in at least one of the plurality of dimensions until at least one of: a sufficiency of the input data for the machine learning system is achieved, and the confidence score is above a third pre-determined threshold.

9. The method for remediating insufficiency of input data for a machine learning system as recited in claim 1, wherein the modification of the subset of the plurality of data elements in the at least one of the plurality of dimensions is effected automatically or is manually selected based on a recommendation, and wherein the automatic effecting or the recommendation is based on a number of matching data vectors the modified subset captures.

10. A patent management system for remediating insufficiency of input data for a machine learning system, the patent management system comprising: at least one processor; and at least one memory coupled with the at least one processor, wherein the at least one processor and the at least one memory having instructions are configured to: generate a plurality of data vectors using data extracted from a plurality of data sources, wherein each of the plurality of data vectors comprise a plurality of data elements corresponding to a plurality of dimensions, wherein each of the plurality of dimensions is a property associated with a domain to which the plurality of data vectors belong; receive a user input with respect to an input data context, wherein the input data context correspond to a subset of the plurality of data elements; generate an input vector based on the user input; develop the input data for the machine learning system by determining a set of matching data vectors from the plurality of data vectors based on the input vector; for the input data, determining at least one of: a number of matching data vectors in the set, or a variance among matching data vectors in the set; and determine the insufficiency of the input data based on a comparison of at least one of: the number of matching data vectors with a first pre-determined threshold, or the variance with a second pre-determined threshold; and expand the set of matching data vectors by modifying the input vector when the input data is determined to be insufficient, wherein the input vector is modified by modifying the subset of the plurality of data elements in at least one of the plurality of dimensions.

14. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 10, wherein the at least one processor and the at least one memory having instructions are further configured to: determine at least one of the first pre-determined threshold and the second pre- determined threshold by: generate, by a machine learning model, a predicted output based on the set of matching data vectors; determine a degree of correspondence between the predicted output and a corresponding actual output; and determine at least one of the first pre-determined threshold and the second pre- determined threshold, based on the degree of correspondence.

15. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 10, wherein the at least one processor and the at least one memory having instructions are further configured to iteratively adjust at least one of the first pre-determined threshold and the second pre-determined threshold based on at least one or more data elements included in the modified subset of the plurality of data elements.

16. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 10, wherein the plurality of data sources comprises at least two of: an authenticated data source, an un-authenticated data source, and a private data source.

17. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 10, wherein the comparison comprises determination of at least one of: the number of matching data vectors being less than the first pre-determined threshold, or the variance being less than the second pre-determined threshold.

18. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 10, wherein to modify the subset of the plurality of data elements in at least one of the plurality of dimensions, the at least one processor and the at least one memory having instructions are further configured to: remove one or more data elements corresponding to the at least one of the plurality of dimensions from the subset of the plurality of data elements, or modify one or more conditions imposed on one or more data elements in the at least one of the plurality of dimensions in the subset of the plurality of data elements.

11. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 10, the at least one processor and the at least one memory having instructions are further configured to: determine a confidence score for generating a predicted vector by the machine learning system based on the input data; and determine a certainty score for generating the predicted vector by the machine learning system based on the input data.

12. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 16, wherein the set of matching data vectors are expanded by iteratively modifying the input vector by modifying the subset of the plurality of data elements in at least one of the plurality of dimensions until at least one of: a sufficiency of the input data for the machine learning system is achieved, and the confidence score is above a third pre-determined threshold.

13. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 16, wherein the modification of the subset of the plurality of data elements in the at least one of the plurality of dimensions is effected automatically or is manually selected based on a recommendation, and wherein the automatic effecting or the recommendation is based on a number of matching data vectors the modified subset captures.

19. A patent management system for remediating insufficiency of input data for a machine learning system, the patent management system comprising: a vector processing server is configured to: generate a plurality of data vectors using data extracted from a plurality of data sources, wherein each of the plurality of data vectors comprise a plurality of data elements corresponding to a plurality of dimensions, wherein each of the plurality of dimensions is a property associated with a domain to which the plurality of data vectors belong; and a thin data processing server is configured to: receive a user input with respect to an input data context, wherein the input data context correspond to a subset of the plurality of data elements; generate an input vector based on the user input; develop the input data for the machine learning system by determining a set of matching data vectors from the plurality of data vectors based on the input vector; for the input data, determining at least one of: a number of matching data vectors in the set, or a variance among matching data vectors in the set; and determine the insufficiency of the input data based on a comparison of at least one of: the number of matching data vectors with a first pre-determined threshold, or the variance with a second pre-determined threshold; and expand the set of matching data vectors by modifying the input vector when the input data is determined to be insufficient, wherein the input vector is modified by modifying the subset of the plurality of data elements in at least one of the plurality of dimensions, wherein the modification of the subset of the plurality of data elements in the at least one of the plurality of dimensions is effected automatically or is manually selected based on a recommendation.

22. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 19, wherein the thin data processing server is further configured to: determine at least one of the first pre-determined threshold and the second pre- determined threshold by: generate, by a machine learning model, a predicted output based on the set of matching data vectors; determine a degree of correspondence between the predicted output and a corresponding actual output; and determine at least one of the first pre-determined threshold and the second pre- determined threshold, based on the degree of correspondence.

23. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 19, wherein the thin data processing server is further configured to iteratively adjust at least one of the first pre-determined threshold and the second pre-determined threshold based on at least one or more data elements included in the modified subset of the plurality of data elements.

24. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 19, wherein the comparison comprises determination of at least one of the number of matching data vectors being less than the first pre-determined threshold, or the variance being less than the second pre-determined threshold.

25. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 19, wherein to modify the subset of the plurality of data elements in at least one of the plurality of dimensions, the thin data processing server is further configured to: remove one or more data elements corresponding to the at least one of the plurality of dimensions from the subset of the plurality of data elements, or modify one or more conditions imposed on one or more data elements in the at least one of the plurality of dimensions in the subset of the plurality of data elements.

20. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 19, wherein: a prediction processing server is configured to: determine a confidence score for generating a predicted vector by the machine learning system based on the input data; and determine a certainty score for generating the predicted vector by the machine learning system based on the input data.

21. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 24, wherein the set of matching data vectors are expanded by iteratively modifying the input vector by modifying the subset of the plurality of data elements in at least one of the plurality of dimensions until at least one of: a sufficiency of the input data for the machine learning system is achieved, and the confidence score is above a third pre-determined threshold.

26. The patent management system for remediating insufficiency of input data for a machine learning system as recited in claim 19, wherein the automatic effecting or the recommendation is based on a number of matching data vectors the modified subset captures.

 


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed Ibrahim/
Primary Examiner, Art Unit 2444